DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11238216. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11238216 alone or in combination teach each and every limitation of claims 1-20 of the instant application. 
For example: 
Claim 1 of U.S. Patent No. 11238216 teaches claim 1 of the instant application.
Regarding claim 1, Claim 1 of U.S. Patent No. 11238216 teaches a system, comprising: 
a communication interface configured to receive a request for a page; and (Claim 1: a communication interface configured to: receive a request for a page)
a processor coupled to the communication interface and configured to provide an 5optimized version of the page at least in part by determining dynamically an optimized content element for the page based at least in part on a user attribute associated with the request and content performance data generated based at least in part on testing of alternative versions of the page with respect to other users having the user attribute, wherein the provided optimized version of the page is selected from the alternative versions of the page based on the content 10performance data indicating that the selected version of the page is optimized for the other users having the user attribute. (Claim 1: a processor coupled to the communication interface and configured to provide an optimized version of the page at least in part by determining dynamically an optimized content element for the page based at least in part on a user attribute associated with the request and content performance data generated based at least in part on testing of alternative versions of the page with respect to other users having the user attribute.)

Claim 2 of U.S. Patent No. 11238216 teaches claim 2 of the instant application. Claim 3 of U.S. Patent No. 11238216 teaches claim 3 of the instant application. Claim 4 of U.S. Patent No. 11238216 teaches claim 4 of the instant application. Claim 5 of U.S. Patent No. 11238216 teaches claim 5 of the instant application. Claim 6 of U.S. Patent No. 11238216 teaches claim 6 of the instant application. Claim 7 of U.S. Patent No. 11238216 teaches claim 7 of the instant application. Claim 8 of U.S. Patent No. 11238216 teaches claim 8 of the instant application. Claim 9 of U.S. Patent No. 11238216 teaches claim 9 of the instant application. Claim 10 of U.S. Patent No. 11238216 teaches claim 10 of the instant application. Claim 11 of U.S. Patent No. 11238216 teaches claim 11 of the instant application. Claim 12 of U.S. Patent No. 11238216 teaches claim 12 of the instant application. Claim 13 of U.S. Patent No. 11238216 teaches claim 13 of the instant application. Claim 14 of U.S. Patent No. 11238216 teaches claim 14 of the instant application. Claim 15 of U.S. Patent No. 11238216 teaches claim 15 of the instant application. 

Claim 16 of U.S. Patent No. 11238216 teaches claim 16 of the instant application. Claim 17 of U.S. Patent No. 11238216 teaches claim 17 of the instant application. Claim 18 of U.S. Patent No. 11238216 teaches claim 18 of the instant application. Claim 19 of U.S. Patent No. 11238216 teaches claim 19 of the instant application.

Claim 20 of U.S. Patent No. 11238216 teaches claim 20 of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 20090281989 A1) in view of Kyaw (US 20140164401 A1).
Regarding claim 1, Shukla teaches a system, comprising: 
a communication interface configured to receive a request for a page; and (Fig. 1. [0008]: The method includes presenting a plurality of modules of a webpage based on a request from a user, which generates a custom page related to the request.)
a processor coupled to the communication interface and configured to provide an 5optimized version of the page at least in part by determining dynamically an optimized content element for the page and content performance data generated based at least in part on testing of alternative versions of the page with respect to other users having the user attribute, wherein the provided optimized version of the page is selected from the alternative versions of the page based on the content 10performance data indicating that the selected version of the page is optimized for the other users having the user attribute. ([0009]: The customization, as used herein, is in the form of a change. The change can include, but not limited to, addition of content, moving of modules, deleting content or modules, organizing existing modules or content, etc. Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users. User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages.) 
Shukla does not explicitly disclose determining dynamically an optimized content element for the page based at least in part on a user attribute associated with the request.
However, Kyaw teaches determining dynamically an optimized content element for the page based at least in part on a user attribute associated with the request. ([0007]: The at least one hardware processor may be configured by the instructions to generate a first plurality of content recommendations (e.g. optimized content) for a first user using a first plurality of methods, each of the first plurality of methods having a weight associated therewith. [0020]: variety of information that may be used by web server 130 to provide recommendations or personalized content to users of client devices. Past history data 201 may include details regarding a user's past browsing history or preferences, such as web sites visited, articles read, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla to include above limitation. One would have been motivated to do so because some online media outlets may feature or implement recommendation modules that deliver personalized content to users. However, these conventional recommendation modules provide either general recommendations or provide recommendations for electronic content based on selected categories or key words and/or profiles that are associated with a user. Moreover, many fail to provide or update specific recommendations for electronic content based on real time events, data, and/or trends associated with a user. In view of the foregoing, there is a need for improved systems and methods for recommending electronic content to a user. Moreover, there is a need for improved techniques for providing personalized recommendations for electronic content and updating such recommendations for users to address, for example, real time or dynamic data, events, and/or trends. As taught by Kyaw, [0003]-[0005].

Regarding claim 2, Shukla and Kyaw teach the system of claim 1.
Shukla teaches wherein the system comprises a server. ([0031]: the optimizing algorithm can be in the form of a code running on one or more servers.)

Regarding claim 4, Shukla and Kyaw teach the system of claim 1.
Shukla teaches wherein the optimized content element is determined based at least in part on a content consumption metric associated with the user. ([0049]: micro-bucket testing is conducted by running two or more versions of a particular webpage (or a set of webpages) and website metrics are obtained based on user interactions.)

Regarding claim 5, Shukla and Kyaw teach the system of claim 1.
Shukla teaches wherein the optimized content element is determined based at least in part on previous user engagement with the optimized content element. ([0015]: User interactions by the first and second segment of users are monitored to determine website metrics of the topic page and the modified topic page. [0016]: The website metrics are used to dictate if the modified topic page should be a new control page (e.g., if the modified topic page has better user interactive performance and may be better for monetization).)

Regarding claim 6, Shukla and Kyaw teach the system of claim 5.
Shukla teaches wherein the previous user engagement with the optimized content element includes user engagement associated with said testing of alternative versions of the page. ([0015]: User interactions by the first and second segment of users are monitored to determine website metrics of the topic page and the modified topic page.)

Regarding claim 7, Shukla and Kyaw teach the system of claim 1.
Shukla teaches wherein a placement of the optimized content element within the optimized version of the page is determined based at least in part on previous user engagement with the optimized content element. ([0009]: The change can include, but not limited to, addition of content, moving of modules, deleting content or modules, organizing existing modules or content, etc. Thus, a test case representing the change is automatically generated. The generated test case is presented as a modified webpage, having the customization. User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages.)

Regarding claim 8, Shukla and Kyaw teach the system of claim 7.
Shukla teaches wherein the previous user engagement with the optimized content element includes user engagement associated with said testing of alternative versions of the page including one or more versions in which the optimized content element was rendered at a location associated with the placement. ([0009]: A change to one or more modules within the webpage is detected. The change can include, but not limited to, addition of content, moving of modules, deleting content or modules, organizing existing modules or content, etc. Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users. User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages.)

Regarding claim 9, Shukla and Kyaw teach the system of claim 1.
Shukla teaches wherein the optimized content element is determined based at 25least in part on a content consumption metric associated with the optimized content element. ([0009]: Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users. User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages.)

Regarding claim 10, Shukla and Kyaw teach the system of claim 9.
Shukla teaches wherein the content consumption metric is based at least in part on said testing of alternative versions of the page. ([0009]: Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users. User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages.)

Regarding claim 11, Shukla and Kyaw teach the system of claim 9.
Shukla does not explicitly disclose wherein the optimized content element is determined based at least in part on a demographic or other personal attribute of the user.
However, Kyaw teaches wherein the optimized content element is determined based at least in part on a demographic or other personal attribute of the user. ([0043]: web server 130 may determine users similar to a user based on the user's demographic information such as age, sex, location, preferences, high school, etc. A user's demographic information may be retrieved from user profile data 204 in database 140. Based on the demographic information, users similar to a user (for example, user 1) may be determined and articles may be recommended for user 1 that have not been read by user 1 but have been read by users determined similar to user 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla to include above limitation. One would have been motivated to do so because some online media outlets may feature or implement recommendation modules that deliver personalized content to users. However, these conventional recommendation modules provide either general recommendations or provide recommendations for electronic content based on selected categories or key words and/or profiles that are associated with a user. Moreover, many fail to provide or update specific recommendations for electronic content based on real time events, data, and/or trends associated with a user. In view of the foregoing, there is a need for improved systems and methods for recommending electronic content to a user. Moreover, there is a need for improved techniques for providing personalized recommendations for electronic content and updating such recommendations for users to address, for example, real time or dynamic data, events, and/or trends. As taught by Kyaw, [0003]-[0005].

Regarding claim 12, Shukla and Kyaw teach the system of claim 1.
Shukla teaches wherein the processor is further configured to determine an optimal placement of the optimized content element within the optimized version of the page. ([0009]: A change to one or more modules within the webpage is detected. The change can include, but not limited to, addition of content, moving of modules, deleting content or modules, organizing existing modules or content, etc. Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users.)

Regarding claim 13, Shukla and Kyaw teach the system of claim 12.
Shukla teaches wherein the optimal placement of the optimized content element within the optimized version of the page is determined based at least in part on content performance metric data generated in connection with said testing of alternative versions of the page. ([0009]: A change to one or more modules within the webpage is detected. The change can include, but not limited to, addition of content, moving of modules, deleting content or modules, organizing existing modules or content, etc. Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users. User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages.)

Regarding claim 14, Shukla and Kyaw teach the system of claim 1.
Shukla teaches wherein a set of alternative versions of the page included in said testing of alternative versions of the page includes a version of the page that has not been optimized. ([0049]: micro-bucket testing is conducted by running two or more versions of a particular webpage (or a set of webpages) and website metrics are obtained based on user interactions. The metrics may be used to measure the difference in clicks, traffic, transactions, and other user interactions between the versions. One version, for example, may be a control version.)

Regarding claim 15, Shukla and Kyaw teach the system of claim 14.
Shukla teaches wherein the processor is further configured to compare performance of the optimized version of the page with the version of the page that has not been optimized. ([0049]: In a simple embodiment, two versions of a webpage can include the original topic page and a modified topic page. The website metrics gathered, by way of detected user interaction, can be used to deduce user satisfaction of a webpage, linger time, abandonment rate, click-throughs, other user feedback, etc.. [0016]: The website metrics are used to dictate if the modified topic page should be a new control page (e.g., if the modified topic page has better user interactive performance and may be better for monetization).)

Regarding claim 16, Shukla teaches a method, comprising: 
receiving via a communication interface a request for a page; and (Fig. 1. [0008]: The method includes presenting a plurality of modules of a webpage based on a request from a user, which generates a custom page related to the request.)
using a processor to provide an 5optimized version of the page at least in part by determining dynamically an optimized content element for the page and content performance data generated based at least in part on testing of alternative versions of the page with respect to other users having the user attribute, wherein the provided optimized version of the page is selected from the alternative versions of the page based on the content 10performance data indicating that the selected version of the page is optimized for the other users having the user attribute. ([0009]: The customization, as used herein, is in the form of a change. The change can include, but not limited to, addition of content, moving of modules, deleting content or modules, organizing existing modules or content, etc. Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users. User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages.) 
Shukla does not explicitly disclose determining dynamically an optimized content element for the page based at least in part on a user attribute associated with the request.
However, Kyaw teaches determining dynamically an optimized content element for the page based at least in part on a user attribute associated with the request. ([0007]: The at least one hardware processor may be configured by the instructions to generate a first plurality of content recommendations (e.g. optimized content) for a first user using a first plurality of methods, each of the first plurality of methods having a weight associated therewith. [0020]: variety of information that may be used by web server 130 to provide recommendations or personalized content to users of client devices. Past history data 201 may include details regarding a user's past browsing history or preferences, such as web sites visited, articles read, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla to include above limitation. One would have been motivated to do so because some online media outlets may feature or implement recommendation modules that deliver personalized content to users. However, these conventional recommendation modules provide either general recommendations or provide recommendations for electronic content based on selected categories or key words and/or profiles that are associated with a user. Moreover, many fail to provide or update specific recommendations for electronic content based on real time events, data, and/or trends associated with a user. In view of the foregoing, there is a need for improved systems and methods for recommending electronic content to a user. Moreover, there is a need for improved techniques for providing personalized recommendations for electronic content and updating such recommendations for users to address, for example, real time or dynamic data, events, and/or trends. As taught by Kyaw, [0003]-[0005].

Regarding claim 17, Shukla and Kyaw teach the method of claim 16.
Shukla teaches wherein the optimized content element is determined based at least in part on a content consumption metric associated with the user. ([0049]: micro-bucket testing is conducted by running two or more versions of a particular webpage (or a set of webpages) and website metrics are obtained based on user interactions.)

Regarding claim 18, Shukla and Kyaw teach the method of claim 16.
Shukla teaches wherein the optimized content element is determined based at least in part on previous user engagement with the optimized content element. ([0015]: User interactions by the first and second segment of users are monitored to determine website metrics of the topic page and the modified topic page. [0016]: The website metrics are used to dictate if the modified topic page should be a new control page (e.g., if the modified topic page has better user interactive performance and may be better for monetization).)

Regarding claim 19, Shukla and Kyaw teach the method of claim 16.
Shukla teaches wherein a placement of the optimized content element within the optimized version of the page is determined based at least in part on previous user engagement with the optimized content element. ([0009]: The change can include, but not limited to, addition of content, moving of modules, deleting content or modules, organizing existing modules or content, etc. Thus, a test case representing the change is automatically generated. The generated test case is presented as a modified webpage, having the customization. User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages.)

Regarding claim 20, Shukla teaches a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for: 
receiving via a communication interface a request for a page; and (Fig. 1. [0008]: The method includes presenting a plurality of modules of a webpage based on a request from a user, which generates a custom page related to the request.)
using a processor to provide an 5optimized version of the page at least in part by determining dynamically an optimized content element for the page and content performance data generated based at least in part on testing of alternative versions of the page with respect to other users having the user attribute, wherein the provided optimized version of the page is selected from the alternative versions of the page based on the content 10performance data indicating that the selected version of the page is optimized for the other users having the user attribute. ([0009]: The customization, as used herein, is in the form of a change. The change can include, but not limited to, addition of content, moving of modules, deleting content or modules, organizing existing modules or content, etc. Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users. User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages.) 
Shukla does not explicitly disclose determining dynamically an optimized content element for the page based at least in part on a user attribute associated with the request.
However, Kyaw teaches determining dynamically an optimized content element for the page based at least in part on a user attribute associated with the request. ([0007]: The at least one hardware processor may be configured by the instructions to generate a first plurality of content recommendations (e.g. optimized content) for a first user using a first plurality of methods, each of the first plurality of methods having a weight associated therewith. [0020]: variety of information that may be used by web server 130 to provide recommendations or personalized content to users of client devices. Past history data 201 may include details regarding a user's past browsing history or preferences, such as web sites visited, articles read, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla to include above limitation. One would have been motivated to do so because some online media outlets may feature or implement recommendation modules that deliver personalized content to users. However, these conventional recommendation modules provide either general recommendations or provide recommendations for electronic content based on selected categories or key words and/or profiles that are associated with a user. Moreover, many fail to provide or update specific recommendations for electronic content based on real time events, data, and/or trends associated with a user. In view of the foregoing, there is a need for improved systems and methods for recommending electronic content to a user. Moreover, there is a need for improved techniques for providing personalized recommendations for electronic content and updating such recommendations for users to address, for example, real time or dynamic data, events, and/or trends. As taught by Kyaw, [0003]-[0005].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 20090281989 A1) in view of Kyaw (US 20140164401 A1), and further in view of Leighton (US 20060168088 A1).
Regarding claim 3, Shukla and Kyaw teach the system of claim 1.
Shukla and Kyaw do not explicitly disclose wherein the system comprises an edge server.
However, Leighton teaches wherein the system comprises an edge server. ([0008]: when a client makes a request for an object that is being served from the CDN, an optimal or “best” edge-based content server is identified. The client browser then makes a request for the content from that server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla and Kyaw to include the feature of including the content element as a static element. One would have been motivated to do so because when a client makes a request for an object that is being served from the CDN, an optimal or “best” edge-based content server is identified. The above-described content delivery network and service provides significant advantages, namely, faster downloads for end-users, reduced load on the home site, flash crowd protection, easier web site management and infrastructure scaling, and the ability to distribute media-rich objects effectively. As taught by Leighton, [0008]-[0009].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455